          Case 1:21-cv-00444-DLF Document 6-1 Filed 05/13/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

EDWARD HASBROUCK,

                  Plaintiff,

    v.
                                                     Case No. 1:21-cv-444 (DLF)
NATIONAL ARCHIVE AND RECORDS
ADMINISTRATION,

                  Defendant.



                                      [PROPOSED] ORDER

         Upon consideration of the parties’ Joint Motion to Stay, it is hereby

         ORDERED that the motion is GRANTED, and it is further

         ORDERED that parties shall file a joint status report on or before August 17, 2021

indicating whether this case should continue to be stayed or proposing a schedule for continuing

the litigation.


Dated: ________________, 2021                                 ____________________________
                                                              Judge Dabney L. Friedrich
                                                              United Stated District Judge
